Title: Enclosure: Thomas Jefferson’s Account with William F. Gray, [ca. 25 March 1819]
From: Gray, William F.
To: Jefferson, Thomas


            
               ca. 25 Mar. 1819 
            
            Thos Jefferson, Esq.To William F. Gray Dr 1819March 20th For Binding 30 Vols. Ed: Review7522.50〃  2 〃Law Journal62½1.252 〃Laws U.S.62½1.252 〃Robinson’s Reps62½1.252 〃Literary Magazine751.502 〃Analectic Do751.503 〃Belfast Chronl751.50 2.251 〃Monthly Magazine.752 〃Cormon’s Dictionary 751.502 〃History of spain 62½1.253 〃Emporium752.25$36.50 37.25
          